


Exhibit 10.22


[dieboldbluea04.jpg]
Long-Term Incentive Deferred Share Agreement
WHEREAS, * (hereinafter called the “Grantee”) is a key associate of Diebold,
Incorporated (hereinafter called the “Corporation”) or a Subsidiary; and
WHEREAS, the execution of a Long-Term Incentive Deferred Share Agreement
(hereinafter called the “Agreement”) substantially in the form hereof has been
authorized by a resolution of the Compensation Committee (the “Committee”) of
the Board of Directors of the Corporation (the “Board”) duly adopted on xxxxxxxx
xx 20xx (the “Date of Grant”).
NOW, THEREFORE, subject to the terms and conditions of the 1991 Equity and
Performance Incentive Plan (As Amended and Restated as of February 12, 2014)
(the “Plan”), and the terms and conditions described below, the Corporation
hereby confirms to the Grantee the grant, effective on the Date of Grant, of *
Deferred Shares, together with the opportunity to earn up to an additional ___%
of such number of Deferred Shares for superior performance as described herein.
1.Definitions.
As used in this Agreement:
(a)A “Change in Control” shall be deemed to have occurred if any of the
following events shall occur:
(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% of more of either: (A)
the then-outstanding shares of common stock of the Corporation (the “Corporation
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Corporation, (2) any acquisition
by the Corporation, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Subsidiary of the
Corporation, or (4) any acquisition by any Person pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
1(a); or
(ii)Individuals who, as to the date hereof, constitute the Board (as modified by
this subsection (ii), the “Incumbent Board”) cease for any reason (other than
death or disability) to




--------------------------------------------------------------------------------




constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or
(iv)Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.




--------------------------------------------------------------------------------




(b)“Management Objectives” means certain goals established by the Board for the
Corporation for the Performance Period covered by this Agreement as described in
Section 2 of this Agreement and detailed on Exhibit A.
(c)“Performance Period” means the period commencing on xxxxxxxx xx, 20xx and
ending on xxxxxxxx xx, 20xx.
(d)“Termination for Good Cause” means the Grantee’s termination of the Grantee’s
employment with the Corporation or a Subsidiary as a result of the occurrence of
any of the following:
(i)a change in the Grantee’s principal location of employment that is greater
than fifty (50) miles from its location as of the date hereof without the
Grantee’s consent; provided, however, that the Grantee hereby acknowledges that
the Grantee may be required to engage in travel in connection with the
performance of the Grantee’s duties hereunder and that such travel shall not
constitute a change in the Grantee’s principal location of employment for
purposes hereof;
(ii)a material diminution in the Grantee’s base compensation;
(iii)a change in the Grantee’s position with the Corporation without the
Grantee’s consent such that there is a material diminution in the Grantee’s
authority, duties or responsibilities; or
(iv)any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Grantee provides services.
Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Corporation as a result of the occurrence of any of the
foregoing shall not constitute a “Termination For Good Cause” unless (A) the
Grantee gives the Corporation written notice of such occurrence within ninety
(90) days of such occurrence and such occurrence is not cured by the Corporation
within thirty (30) days of the date on which such written notice is received by
the Corporation and (B) the Grantee actually terminates his or her employment
with the Corporation prior to the three hundred sixty-fifth (365th) day
following such occurrence.
(e)Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.
2.Management Objectives.
The Management Objectives for the Performance Period covered by this Agreement
are set forth on Exhibit A. The following applies with respect to the Management
Objectives:
(a)In no event shall the Grantee be entitled to receive more than 200% of the
Deferred Shares granted hereunder.
3.Grant of Deferred Shares.
The Corporation hereby grants to the Grantee the number of Deferred Shares
specified above, which may be earned by the Grantee during the Performance
Period as set forth in Section 4 of this Agreement.




--------------------------------------------------------------------------------




4.Earned Shares.
The Deferred Shares granted hereby shall be earned based on the level of the
Corporation’s results with respect to each of the Management Objectives
established for the Performance Period covered by this Agreement.
The number of Deferred Shares earned shall be determined based on the level of
results of the Management Objectives, which correlates performance against both
measures, as set forth on Exhibit A. No additional Deferred Shares shall be
earned for results in excess of the maximum level of results for the Management
Objectives. If results for a Management Objective are attained at interim levels
of performance as set forth on Exhibit A, a proportionate number of Deferred
Shares shall be earned, as determined by mathematical interpolation.
5.Payment of Awards.
Payment shall be made in the form of the Corporation’s Common Shares, cash or a
combination of Common Shares and cash, as determined by the Committee in its
sole discretion. Final awards shall be paid, less applicable taxes, as soon as
practicable after the receipt of audited financial statements relating to the
last fiscal year of the Performance Period covered by this Agreement and the
determination by the Committee of the level of attainment of each Management
Objective, (but in all events by the last day of the fiscal year following the
last fiscal year of the Performance Period); provided, however, that in the
event the award becomes nonforfeitable pursuant to Section 6, the award (except
as otherwise required under Section 13) shall be payable within 30 days of
becoming nonforfeitable.
Any payment of awards due pursuant to this Agreement to a deceased Grantee shall
be paid to the beneficiary designated by the Grantee by the latest Designation
of Death Beneficiary in the form attached as Exhibit B hereto filed by the
Grantee with the Corporation. If no such beneficiary has been designated or
survives the Grantee, payment shall be made to the Grantee’s legal
representative. A beneficiary designation may be changed or revoked by a Grantee
at any time, provided the change or revocation is filed with the Corporation.
Prior to payment, the Corporation shall only have an unfunded and unsecured
obligation to make payment of earned awards to the Grantee.
6.Effect of Change in Control.
In the event of a Change in Control after the Date of Grant but prior to the end
of the Performance Period, the Grantee shall be deemed to have earned 100% of
the Deferred Shares granted hereunder as of the date of the Change in Control,
and such earned Deferred Shares shall be payable in the form of Common Shares.
The Deferred Shares earned under this Section 6 shall be paid to the Grantee as
soon as practicable following the end of the Performance Period, but in all
events by the last day of the fiscal year following the last fiscal year of the
Performance Period, only if the Grantee remains employed by the




--------------------------------------------------------------------------------




Corporation or a Subsidiary as of the end of the Performance Period, otherwise
such earned Deferred Shares shall be forfeited; provided, that if, prior to the
end of the Performance Period, the Grantee’s employment with the Corporation or
a Subsidiary is terminated by the Grantee as a “Termination for Good Cause,” the
Grantee is terminated by the Corporation other than as a “Termination for
Cause,” or the Grantee’s employment with the Corporation or a Subsidiary
terminates under the circumstances set forth in Section 7(a) through 7(d)
hereof, then the Deferred Shares earned under this Section 6 shall become
immediately nonforfeitable upon such termination. Notwithstanding anything in
this Section 6 to the contrary, in connection with a Business Combination the
result of which is that the Corporation Common Stock and Voting Stock is
exchanged for or becomes exchangeable for securities of another entity, cash or
a combination thereof, if the entity resulting from such Business Combination
does not assume the Deferred Shares evidenced hereby and the Corporation’s
obligations hereunder, or replace the Deferred Shares evidenced hereby with a
substantially equivalent security of the entity resulting from such Business
Combination, then the Deferred Shares evidenced hereby shall become immediately
nonforfeitable as of immediately prior to such Business Combination.
7.Effect of Death, Disability or Retirement.
If the Grantee’s employment with the Corporation or one of its Subsidiaries
should terminate under the circumstances set forth in Section 7(a) through 7(d)
below, prior to the payment of an award, the extent to which the Deferred Shares
granted hereby shall be deemed to have been earned shall be determined as if the
Grantee’s employment had not terminated and the result shall be multiplied by a
fraction, the numerator of which is the number of full months the Grantee was
employed during the Performance Period and the denominator of which is the total
number of months in the Performance Period; provided, however, the Board, upon
the recommendation of the Committee, may, in its discretion, increase payments
made under the foregoing circumstances up to the full amount payable for service
throughout the Performance Period:
(a)because of death;
(b)because of permanent disability;
(c)on or after the date on which the Grantee attains age 65 and on such date the
Grantee shall have completed five (5) or more years of continuous employment
with the Corporation and its Subsidiaries; or
(d)any sum of the Grantee’s age and the number of the Grantee’s years of
continuous employment with the Corporation and its Subsidiaries on such
termination date equals or exceeds 70.
8.Effect of Other Terminations of Employment; Detrimental Activity.
In the event that the Grantee’s employment shall terminate prior to the payment
of an award in a manner other than any specified in Section 7 hereof or if the
Grantee shall at any time engage in any Detrimental Activity (as defined below),
the Grantee shall forfeit any rights he or she may have in any




--------------------------------------------------------------------------------




Deferred Shares that have not been paid out to the Grantee prior to the time of
such termination; provided, however, that the Board, upon recommendation of the
Committee, may order payment of an award in an amount determined as in Section 7
hereof for termination for the reasons set forth in Section 7 hereof, under
circumstances which warrant such exceptional treatment in the judgment of the
Committee and the Board.
9.Detrimental Activity.
If the Grantee, either during employment by the Corporation or a Subsidiary or
within one year after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find, and (except for any
Detrimental Activity described in Section 9(d)(v)(B)) if the Grantee shall not
have ceased all Detrimental Activity within 30 days after notice of such finding
given within one year after commencement of such Detrimental Activity, the
Grantee shall:
(a)Return to the Corporation all Deferred Shares that the Grantee has not
disposed of and an amount equal to all cash paid out pursuant to this Agreement
within a period of one year prior to the date of the commencement of such
Detrimental Activity, and
(b)With respect to any Deferred Shares that the Grantee has disposed of that
were paid out pursuant to this Agreement within a period of one year prior to
the date of the commencement of such Detrimental Activity, pay to the
Corporation in cash the value of such Deferred Shares on the date such Deferred
Shares were paid out.
(c)To the extent that the amounts referred to in Section 9(a) and 9(b) above are
not paid to the Corporation, the Corporation may set off the amounts so payable
to it against any amounts that may be owing from time to time by the Corporation
or a Subsidiary to the Grantee, whether as wages, deferred compensation or
vacation pay or in the form of any other benefit or for any other reason.
(d)For purposes of this Agreement, the term “Detrimental Activity” shall
include:
(i)Engaging in any activity, as an employee, principal, agent, or consultant for
another entity, and in a capacity, that directly competes with the Corporation
or any Subsidiary in any actual product, service or business activity (or in any
product, service or business activity which was under active development while
the Grantee was employed by the Corporation if such development is being
actively pursued by the Corporation during the one-year period first referred to
in this Section 9) for which the Grantee has had any direct responsibility and
direct involvement during the last two years of his or her employment with the
Corporation or a Subsidiary, in any territory in which the Corporation or a
Subsidiary manufactures, sells, markets, services, or installs such product or
service, or engages in such business activity.
(ii)Soliciting any employee of the Corporation or a Subsidiary to terminate his
or her employment with the Corporation or a Subsidiary.




--------------------------------------------------------------------------------




(iii)The disclosure to anyone outside the Corporation or a Subsidiary, or the
use in other than the Corporation or a Subsidiary’s business, without prior
written authorization from the Corporation, of any confidential, proprietary or
trade secret information or material relating to the business of the Corporation
and its Subsidiaries, acquired by the Grantee during his or her employment with
the Corporation or its Subsidiaries or while acting as a consultant for the
Corporation or its Subsidiaries thereafter.
(iv)The failure or refusal to disclose promptly and to assign to the Corporation
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by the Grantee during employment by the Corporation
and any Subsidiary, relating in any manner to the actual or anticipated
business, research or development work of the Corporation or any Subsidiary or
the failure or refusal to do anything reasonably necessary to enable the
Corporation or any Subsidiary to secure a patent where appropriate in the United
States and in other countries.
(v)Activity that results in Termination for Cause. For the purposes of this
Section 9 and Section 6, “Termination for Cause” shall mean a termination:
(A)due to the Grantee’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or
(B)due to an act of dishonesty on the part of the Grantee constituting a felony
resulting or intended to result, directly or indirectly, in his or her gain for
personal enrichment at the expense of the Corporation or a Subsidiary.
10.Shares Non-Transferable.
The Deferred Shares granted hereby that have not yet been paid out are not
transferable other than by will or the laws of descent and distribution.
11.Dilution and Other Adjustments.
In the event of any change in the aggregate number of outstanding Common Shares
by reason of any stock dividend or stock split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
other similar corporate change, the Committee shall adjust the Management
Objectives and/or the number of Deferred Shares then held by the Grantee. Such
adjustments made by the Committee shall be conclusive and binding for all
purposes of this Agreement.
12.Withholding Taxes.
To the extent that the Corporation is required to withhold federal, state, local
or foreign taxes in connection with the delivery of Common Shares to the Grantee
or other person under this Agreement, and the amounts available to the
Corporation for such withholding are insufficient, it shall be a condition to
the receipt of such delivery that the Grantee or such other person will make
arrangements satisfactory to the Corporation for payment of the balance of such
taxes required to be withheld, which arrangements (in the




--------------------------------------------------------------------------------




discretion of the Committee) may include relinquishment of a portion of such
benefit. In no event, however, shall the Corporation accept Common Shares for
payment of taxes in excess of required tax withholding rates, except that, in
the discretion of the Committee, the Grantee or such other person may surrender
Common Shares owned for more than 6 months to satisfy any tax obligations
resulting from any such transaction.
13.Compliance with Section 409A of the Code.
To the extent applicable, it is intended that this Agreement and the Plan comply
with the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the Grantee). In particular, to the extent the Deferred Shares
become nonforfeitable pursuant to Section 6 and payment at such time would
subject the Grantee to penalties under Section 409A of the Code, then
notwithstanding anything to the contrary in Section 5, payment will be made, to
the extent necessary to comply with the provisions of Section 409A of the Code,
to the Grantee on the earlier of (a) the Grantee’s “separation from service”
with the Corporation (determined in accordance with Section 409A of the Code);
provided, however, that if the Grantee is a “specified employee” (within the
meaning of Section 409A of the Code), the payment date shall be the date that is
six months after the date of the Grantee’s “separation of service” with the
Corporation, (b) the date payment otherwise would have made under Section 5
above, or (c) the Grantee’s death. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
14.Employment Rights.
For purposes of this Agreement, the continuous employ of the Grantee with the
Corporation or a Subsidiary shall not be deemed interrupted, and the Grantee
shall not be deemed to have ceased to be an associate of the Corporation or any
Subsidiary, by reason of the transfer of his or her employment among the
Corporation and its Subsidiaries. This award is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Corporation or any Subsidiary, as the case may be, or interfere in any way with
the right of the Corporation or a Subsidiary to terminate the employment of the
Grantee.




--------------------------------------------------------------------------------




15.Data Protection.
The Grantee hereby explicitly and unambiguously consents to the collection, use,
and transfer, in electronic or other form, of Grantee’s personal data as
described in this document by and among, as applicable, the Corporation, its
affiliates, and its Subsidiaries (the “Company Group”) for the exclusive purpose
of implementing, administering, and managing Grantee’s participation in the
Plan.
The Grantee understands that the Company Group holds certain personal
information about the Grantee, including, but not limited to, name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, job title, any Common Shares
or directorships held in the Corporation, details of all Deferred Shares or any
other entitlement to Common Shares awarded, canceled, exercised, vested,
unvested, or outstanding in Grantee’s favor, for the purpose of implementing,
administering, and managing the Plan (“Data”). Grantee understands that Data may
be transferred to any third parties assisting in the implementation,
administration, and management of the plan, that these recipients may be located
in Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws that the Grantee’s country. The Grantee understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representatives.
The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired. The
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. The
Grantee understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the local human resources
representative. The Grantee understands, however, that refusing or withdrawing
consent may affect the Grantee’s ability to participate in the Plan. For more
information on the consequences of a refusal to consent or withdrawal of
consent, the Grantee may contact his or her local human resources
representative.


16.Amendments.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto; provided, however, that
no amendment shall adversely affect the rights of the Grantee with respect to
the Deferred Shares without the Grantee’s consent.




--------------------------------------------------------------------------------




17.Validity.
If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise illegal,
the remainder of this Agreement and the application of such provision to any
other person or under any circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
18.Governing Law.
The validity, construction, interpretation, and enforceability of this Agreement
shall be determined and governed by the laws of the State of Ohio, USA without
giving effect to the principles of conflicts of law. For the purpose of
litigating any dispute that arises under this Agreement, the parties hereby
consent to exclusive jurisdiction and agree that such litigation shall be
conducted in the federal or state courts of the State of Ohio, USA.


Executed as of the Xth day of XXXXXXX, 20XX.


DIEBOLD, INCORPORATED






The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the Deferred Shares granted hereunder on the terms and
conditions set forth herein and in the Plan.


Date:___________________
___________________________________
 
[Signature]



 




--------------------------------------------------------------------------------




EXHIBIT A
Management Objectives
































--------------------------------------------------------------------------------




Exhibit B
[dieboldbluea04.jpg]
Designation of Death Beneficiary
I, the undersigned Grantee, do hereby designate the following person or persons
as my Death Beneficiary for my Deferred Share Grants under the Diebold,
Incorporated, 1991 Equity and Performance Incentive Plan (As Amended and
Restated as of February 12, 2014) (the “Plan”) and elect that any awards that
may, after my death, be payable under said awards be paid to my Death
Beneficiary in accordance with this designation.
 
Name and Present Address
Relationship to Me
 
 
 
____% to
______________________
______________________
 
______________________
 
 
______________________
 
 
______________________
 
____% to
______________________
______________________
 
______________________
 
 
______________________
 
 
______________________
 
____% to
______________________
______________________
 
______________________
 
 
______________________
 
 
______________________
 



If more than one person is designated above and not all of them are in existence
at the time of such payment, then such payment shall be made prorata to the
survivor or survivors of them at the time of such payment.
If none of the persons designated above is in existence at the time of such
payment, then such payment shall be made in accordance with the terms of the
Plan.
Subject to the terms of the Plan, I reserve the right to change or revoke this
designation by written instrument signed by me and filed in accordance with the
terms of such Plan.


Date: _________________
 
 
Grantee







